DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first rotating shaft configured to rotate the first gear, the second rotating shaft configured to rotate the second gear, the third rotating shaft configured to rotate the third gear, and the fourth rotating shaft configured to rotate the fourth gear (claim 8) must be shown or the features(s) canceled from the claims. (The Examiner notes that with respect to the rotating shafts, the first gear appears (in the drawings and in parent claim 11) to be rotated by the motor gear rather than by the first shaft, the third gear appears to be rotated by the second gear rather than by the third shaft, the first gear and the second gear appear to have the same shaft, and the third gear and the fourth gear appear to have the same shaft.) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14, 19-20,  of U.S. Patent No. 11,273,463. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The claims of US’463 suggest:
Re claim 1. A liquid ejecting apparatus comprising:
a case; and
a liquid ejector at least partially protruding from the case and comprising (claim 1):
a rotator disposed in the case (claim 1 of ‘463);
a first lifting cover (claim 1) connected to the rotator;
a lifting gear (claim 1) fixed to the first lifting cover and extending in a first direction;
a second lifting cover (claim 1) received in the first lifting cover;
a lifting motor (claim 1) coupled to the second lifting cover;
a gear assembly (claim 1) engaged with the lifting motor and the lifting gear;
a liquid ejection nozzle (claim 1) disposed at an end of the second lifting cover and configured to eject liquid (claim 1); and
 a liquid ejection pipe (claim 1) having an end fluidly connected to the liquid ejection nozzle (claim 1) and an opposite end disposed in the case (claim 1), wherein the liquid ejection pipe is routed through a space below the lifting motor and the gear assembly in the first direction. (Claim 1)
US’463 does not explicitly claim the liquid ejection pipe is routed through a space below the lifting motor and the gear assembly in the first direction.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of US’463 such that the liquid ejection pipe is routed through a space below the lifting motor and the gear assembly in the first direction, as held by courts, as an obvious matter of design choice.
Re claim 2. The liquid ejecting apparatus of claim 1, wherein the gear assembly comprises: a gear bracket coupled to the second lifting cover; (Claim 11) and
 a gear rotatably mounted to the gear bracket and engaged with the lifting gear, wherein the lifting motor rotates the gear such that the gear bracket that mounts the gear moves along the lifting gear, thereby causing the second lifting cover to move in the first direction with respect to the first lifting cover (Claim 11).
Re claim 3. The liquid ejecting apparatus of claim 2, wherein the first lifting cover comprises: a guide rail spaced apart from the lifting gear and extending in the first direction, the guide rail including a plurality of seating recesses that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection configured to contact the guide rail and be inserted into the plurality of seating recesses as the gear bracket moves in the first direction. (Claim 12)
Re claim 4. The liquid ejecting apparatus of claim 3, wherein the first lifting cover comprises: a liquid ejection opening defined between the lifting gear and the guide rail, and wherein the liquid ejection pipe is routed from an interior of the case through the liquid ejection opening and fluidly connected to the liquid ejection nozzle. (claim 13)
Re claim 5. The liquid ejecting apparatus of claim 3, wherein the plurality of seating recesses comprises a first seating recess and a second seating recess spaced apart from the first seating recess in the first direction, and wherein the second lifting cover is configured to move in the first direction until the guide rail projection is inserted into the second seating recess and configured to move in a second direction opposite to the first direction until the guide rail projection is inserted into the first seating recess. (Claim 12)
Re claim 7. The liquid ejecting apparatus of claim 1, wherein the lifting motor comprises: a motor shaft; and
 a motor gear engaged with the motor shaft, wherein the gear assembly comprises: a first gear engaged with the motor gear;
a second gear coaxially disposed with the first gear;
a third gear engaged with the second gear; and
 a fourth gear coaxially disposed with the third gear and engaged with the lifting gear. (Claim 14)
Re claim 8. The liquid ejecting apparatus of claim 7, wherein the gear assembly comprises: a first rotating shaft configured to rotate the first gear, a second rotating shaft configured to rotate the second gear, a third rotating shaft configured to rotate the third gear, and a fourth rotating shaft configured to rotate the fourth gear, wherein the first, second, third, and fourth rotating shafts are located above the motor shaft of the motor in the first direction. (Claim 15)
Re claim 9. The liquid ejecting apparatus of claim 7, wherein the first lifting cover has a first side and a second side opposite to the first side with respect to the motor shaft of the motor, wherein the lifting gear is fixed to the first side of the first lifting cover, and wherein rotating shafts of the first gear, the second gear, the third gear, and the fourth gear are located at the first side. (Claim 16)
Re claim 11. The liquid ejecting apparatus of claim 7, wherein each of the first lifting cover and the second lifting cover has a convex shape extending away from the case, and wherein the lifting motor is disposed in the second lifting cover further away from the case than the first, second, third, and fourth gears, and the first, second, third, and fourth gears are disposed closer to the case than the lifting motor. (Claim 17)
Re claim 12. The liquid ejecting apparatus of claim 1, wherein the case includes a top cover that forms an upper surface of the case, wherein the liquid ejector comprises: a liquid ejection top cover extending from the top cover of the case and configured to cover the first lifting cover, and an input device disposed at the liquid ejection top cover and configured to receive a command. (Claim 19)
Re claim 13. The liquid ejecting apparatus of claim 12, wherein the input device comprises a lifting input control, and wherein the liquid ejecting apparatus further comprises a controller configured to operate the lifting motor to move the liquid ejection nozzle based on an input through the lifting input control. (Claim 20)
Re claim 14. The liquid ejecting apparatus of claim 1, wherein the lifting motor includes a motor shaft (Claim 14), wherein the first lifting cover has a first side and a second side opposite to the first side with respect to the motor shaft of the motor, wherein the lifting gear is fixed to the first side of the first lifting cover, and wherein rotating shafts of the gear assembly are located at the first side (Claim 16).
Re claim 15. The liquid ejecting apparatus of claim 1, wherein the liquid ejection pipe is made of a flexible material (claim 2).
Re claim 16. The liquid ejecting apparatus of claim 1, wherein the liquid ejection pipe comprises: a first liquid ejection pipe configured to deliver liquid of a first temperature; and
 a second liquid ejection pipe configured to deliver liquid of a second temperature lower than the first temperature or to deliver purified liquid (Claim 3).
Re claim 17. The liquid ejecting apparatus of claim 1, wherein the first lifting cover and the second lifting cover are configured to rotate between a first position and a second position with respect to the case together with the rotator, and wherein the second lifting cover is configured to move with respect to the first lifting cover in the first direction (Claim 4).
Re claim 18. The liquid ejecting apparatus of claim 17, wherein the liquid ejection pipe is configured to at least partially bend inside the rotator based on the second lifting cover moving with respect to the first lifting cover in a second direction opposite to the first direction, and wherein the bent portion of the liquid ejection pipe is configured to at least partially straighten and move along the second lifting cover as the second lifting cover moves with respect to the first lifting cover in the first direction. (Claim 5)
Re claim 19. The liquid ejecting apparatus of claim 18, wherein, based on the second lifting cover moving with respect to the first lifting cover in the second direction, the liquid ejection pipe is configured to bend such that at least a portion of the liquid ejection pipe becomes convex in the second direction. (Claim 6)
Re claim 20. The liquid ejecting apparatus of claim 17, wherein the liquid ejection pipe is configured to at least partially bend inside the rotator when the second lifting cover is in the first position relative to the case, and wherein the curved portion of the liquid ejection pipe is configured to at least partially straighten and move along the second lifting cover as the second lifting cover moves from the first position to the second position relative to the case (Claim 7), and wherein the liquid ejection pipe is configured to at least partially bend along an inner circumferential surface of the rotator when the second lifting cover is in the first position relative to the case (claim 8).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, and 16 of U.S. Patent No. 11,273,463 in view of Bertram (US 4,637,283).
Re claim 10
The claims of US’463 suggests all claim dependency limitations, see above, and further suggests wherein rotating shafts of the third gear and the fourth gear are arranged in a staggered manner with respect to rotating shafts of the first gear and the second gear, and wherein the rotating shafts of the third gear and the fourth gear are arranged above the rotating shafts of the first gear and the second gear in the first direction (Claims 15 and 16). However, US ‘463 does not explicitly claim wherein the first gear is larger than the second gear and wherein the third gear is larger than the fourth gear.
Bertram teaches wherein the first gear (13) is larger than the second gear (15) and wherein the third gear (16) is larger than the fourth gear (18), for the purpose of achieving the desired reduction ratio (C1/L24-45).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the claimed device of US’463 such that the first gear is larger than the second gear and the third gear is larger than the fourth gear, as taught by Bertram, for the purpose of achieving the desired reduction ratio.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotator” in claims 1, 6, 17, 18, and 20. (The limitation “rotator” is not a term of a person of ordinary skill in the art and so does not convey any specific structural meaning, and is not modified by sufficient structure, material, or acts for performing the claimed function. While the term “rotator” is not grammatically modified per se by another word (e.g.. does not recite “means for rotation”, etc), the term “rotator” does convey functional language in the word itself in that it suggests a function related to rotating/rotation.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 4, 9-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite.”
In the instant application, there is a conflict or inconsistency between the claimed subject matter of claim 8, and parent claim 7 and the specification. The Examiner notes that with respect to the rotating shafts, the first gear appears (in the drawings and in parent claim 7) to be rotated by the motor gear rather than by the first shaft, the third gear appears to be rotated by the second gear rather than by the third shaft, the first gear and the second gear appear to have the same shaft, and the third gear and the fourth gear appear to have the same shaft. To the degree the first and second gear have separate first and second rotating shafts, the shafts appear to be linked such that they rotate together as if they were one, singular rotating shaft. The same applies to the third gear and the fourth gear and their respective shaft(s). Claim 8 will be further examined on the merits as best understood. This understanding includes where claim 8 states a shaft is configured to rotate a respective gear that the shaft may instead be rotated by the gear or the shaft may support the gear, and this understanding includes the gears may share a single rotating shaft (e.g. the first rotating shaft and the second rotating shaft of the coaxial first and second gears (see claim 7) may be the same, singular shaft).
Claim 4 recites “wherein the first lifting cover comprises: a liquid ejection opening defined between the lifting gear and the guide rail, wherein the liquid ejection pipe is routed from an interior of the case through the liquid ejection opening and fluidly connected to the liquid ejection nozzle.” Since the lifting gear is not claimed as part of fixed cover (See parent claim 1), it is unclear what it means to define an opening in the fixed cover between the lifting gear and the guide rail. Furthermore, it is unclear whether the liquid ejection pipe is required to be routed between the lifting gear and the guide rail, or just through liquid ejection opening. For the purpose of further examination on the merits, a liquid ejection opening will be understood as an opening in the fixed cover, but not as requiring the opening contact either lifting gear or the guide rail, and it will be understood the liquid ejection pipe must be routed through the liquid ejection opening, but is not required to also be routed between the lifting gear and the guide rail.
Claims 9-10 and 14 recite the limitation "rotating shafts”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how many rotating shafts are required. For example, claim 9, which depends upon claim 7 (not claim 8), recites “wherein rotating shafts of the first gear, the second gear, the third gear, and the fourth gear are located at the first side”. It is unclear whether claim 9 requires only two rotating shafts, or is attempting to claim a different rotating shaft for each of the first thru fourth gears (as claim 8 attempts to claim). For the purpose of further examination on the merits, it will be assumed only a minimum of two rotating shafts for the claimed apparatus are required, and not separate rotating shafts for each gear.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is neither rejected on the ground of nonstatutory double patenting nor rejected by prior art.
The liquid ejecting apparatus claimed in independent claim 1 has, inter alia, a rotator, a first lifting cover connected to that rotator, and second lifting cover received in the first lifting cover. Liquid ejecting apparatuses having rotator means which permit horizontal rotation of a nozzle are known in the prior art, and liquid ejecting apparatuses having a cover which together with a nozzle moves vertically are known in the prior art (, but a liquid ejecting apparatus meeting all claim limitations such that the nozzle and cover both lifts/lowers vertically and rotate horizontally is not disclosed, taught, or suggested in the prior art.
In regards to liquid ejecting apparatuses which lift/lower the nozzle, Winkler discloses a liquid ejecting apparatus having, inter alia, a second lifting cover (54) and a first lifting cover (52), a lifting motor (50), a lifting gear (65) and a gear assembly (including 60, 66). Thorn (US 6,082,246) discloses a liquid ejecting apparatus having, inter alia, a second lifting cover (10) and a first lifting cover (12), a lifting motor (50), a lifting gear and a gear assembly (56 and 52 or vice versa). Additionally, Thorn discloses the use of a rack gear (52) as is disclosed in the instant application. Hammad (2006/0266223), Lin (US 2006/0283330), Hammad (US 2006/0266225), and Roncon (WO 2013/008177) each disclose a liquid ejecting apparatus which either raises and lowers a cover or raises and lowers the nozzle/spout and makes use of gears including rack gears. Importantly, none of these references disclose, teach, or suggest the use of a rotator.
In regards to liquid ejecting apparatus which rotate the nozzle horizontally, Kim (US 2017/0153056) discloses a liquid ejecting apparatus having a rotator (21; para. [0063]), but does not disclose and teaches away from the nozzle being moved vertically thru an arrangement of lifting covers, lift gear and lifting motor as claimed in the instant application. Yoon (US 2017/0050836) likewise discloses a liquid ejecting apparatus having a rotator (120), but does not disclose and teaches away from the nozzle being moved vertically thru an arrangement of lifting covers, lift gear and lifting motor as claimed in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658          

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658